ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_02_FR.txt.                                                                               252




      OPINION INDIVIDUELLE DE M. LE JUGE KOROMA

[Traduction]

   Importance du traité d’amitié et de coopération signé en 1977 dans la procé-
dure d’information relative à l’Affaire contre X du chef d’assassinat sur la per-
sonne de Bernard Borrel — Questions soulevées — Coopération, égalité souve-
raine et respect mutuel — Convention d’entraide judiciaire en matière pénale
de 1986 — Le droit interne n’est pas un motif de non-exécution d’une obligation
conventionnelle — Réciprocité en tant que l’un des principes inhérents à la
conclusion d’un tel traité et objectif de la convention — Inviolabilité de l’immu-
nité du chef de l’Etat de Djibouti — Nécessité que des excuses soient prescrites
en tant que remède dans le dispositif — Importance juridique du dispositif.

   1. J’ai souscrit au dispositif pour diverses raisons, parmi lesquelles
figure la volonté de la France de donner son consentement, permettant
ainsi à la Cour d’exercer le forum prorogatum en l’espèce. Malheureuse-
ment, la confiance que la France a placée dans la Cour a été déçue par
une interprétation n’allant pas dans le sens de l’objet de la compétence
conférée à la Cour. Aussi ferai-je les observations suivantes.
   2. En l’espèce, Djibouti fait grief à la France d’avoir violé la conven-
tion d’entraide judiciaire en matière pénale conclue le 27 septembre 1986
par les deux Etats ainsi que le traité d’amitié et de coopération qu’ils
signèrent le 27 juin 1977. Les violations de ces conventions découleraient
du refus de la France d’exécuter une commission rogatoire internationale
émanant d’un juge d’instruction djiboutien qui demandait que lui soit
transmise une copie du dossier de la procédure d’information ouverte en
France contre X du chef d’assassinat sur la personne de Bernard Borrel,
ainsi que de l’émission, par les autorités judiciaires françaises, de convo-
cations à témoigner adressées au chef de l’Etat de Djibouti.
   3. Djibouti a également prié la Cour de dire et juger que la République
française a l’obligation juridique internationale de favoriser toute coopé-
ration visant à promouvoir le règlement rapide de l’Affaire contre X du
chef d’assassinat sur la personne de Bernard Borrel et ce, dans le respect
du principe d’égalité souveraine entre Etats proclamé par l’article 2, para-
graphe 1, de la Charte des Nations Unies et par l’article premier du traité
d’amitié et de coopération entre la République française et la République
de Djibouti ; que la République française a l’obligation juridique interna-
tionale d’exécuter la commission rogatoire internationale concernant la
transmission aux autorités judiciaires djiboutiennes du dossier relatif à la
procédure d’information relative à l’Affaire contre X du chef d’assassinat
sur la personne de Bernard Borrel ; et que la République française a l’obli-
gation juridique internationale de veiller à ce que le chef d’Etat de la
République de Djibouti en tant que chef d’Etat étranger ne soit pas
l’objet d’offenses et d’atteintes à sa dignité sur le territoire français.

                                                                               79

     QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. KOROMA)           253

   4. Répondant à l’argument de Djibouti selon lequel, en n’exécutant
pas la commission rogatoire internationale, la France a violé le traité
d’amitié et de coopération liant les deux pays, la Cour relève que, en
dépit de l’intention générale de promouvoir le respect mutuel énoncée à
l’article premier du traité de 1977, l’objet principal de celui-ci est le déve-
loppement de la coopération dans les domaines économique, monétaire,
social et culturel ; que, même si ces dispositions qui expriment des aspi-
rations ne sont pas vides de contenu juridique, l’assistance mutuelle en
matière pénale que réglemente la convention de 1986 n’est pas mention-
née parmi les domaines de coopération énumérés dans le traité de 1977 ;
et que cette coopération judiciaire n’est donc pas visée par les engage-
ments et les procédures régis par le traité. La Cour poursuit en indiquant
qu’une interprétation de la convention de 1986 prenant en compte l’esprit
d’amitié et de coopération mentionné dans le traité de 1977 ne peut priver
une partie à la convention de la possibilité d’en invoquer une clause per-
mettant, dans certaines circonstances, de ne pas exécuter l’une des obli-
gations qu’elle impose.
   5. J’estime que la question n’est pas de savoir si la convention de 1986
peut dispenser un Etat de l’exécution d’une obligation conventionnelle
dans certaines circonstances mais si, lorsque la convention est appliquée
dans le contexte d’une procédure d’information portant sur une alléga-
tion de crime grave — l’assassinat d’un ressortissant de l’une des parties
à la convention —, le fait de faire appel au traité d’amitié et de coopéra-
tion conclu entre les Parties en 1977, en particulier lorsque celui-ci est
invoqué dans l’intention de faciliter la procédure en matière pénale et non
de l’entraver ou d’y faire échec, peut être considéré comme faisant obs-
tacle à ce qu’une partie s’appuie sur une disposition de la convention qui
permet, dans certaines circonstances, de ne pas exécuter une des obliga-
tions énoncées par celle-ci. On ne saurait considérer, selon moi, que faire
appel au traité dans ces conditions empêche de recourir à une clause per-
mettant de ne pas exécuter une obligation conventionnelle. J’estime que,
si le traité d’amitié et de coopération est invoqué dans le but de faciliter
la procédure d’information, cela non seulement sert globalement les inté-
rêts des parties au traité mais s’accorde aussi avec l’objet, le but et l’esprit
de celui-ci. Les deux parties au traité ont intérêt à découvrir les faits et les
circonstances qui entourent la mort de Bernard Borrel, et le fait d’invo-
quer à la fois le traité d’amitié et de coopération et la convention de 1986
n’aurait donné que sens et efficacité à leurs efforts.
   6. De plus, outre l’obligation de coopérer qui incombe aux deux
Parties, le traité de 1977 reconnaît également l’égalité et le respect mutuel
comme fondements des relations entre les deux pays.
   7. En conséquence, lorsqu’il y a lieu d’appliquer la convention de 1986
entre les deux pays, il faut tenir dûment compte de ces principes solide-
ment établis qui constituent, entre autres, les fondements de la relation
entre les deux pays.
   8. Tel est particulièrement le cas lorsque Djibouti, dans un esprit de
coopération, d’égalité et de respect mutuel, a accédé aux demandes de la

                                                                             80

     QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. KOROMA)         254

France tendant à l’exécution des commissions rogatoires relatives à
l’assassinat de M. Borrel. La France, ainsi qu’elle l’a elle-même indiqué,
a bénéficié d’une excellente coopération de la part des autorités politiques
et judiciaires de Djibouti, qui ont toujours fait preuve de la bonne
volonté nécessaire pour que la procédure d’information en France puisse
être menée sans encombre. Toujours selon la France, les magistrats fran-
çais qui se sont rendus à plusieurs reprises à Djibouti dans le cadre des
commissions rogatoires ont toujours bénéficié de la pleine coopération
des autorités de Djibouti, qui leur ont permis d’accéder aux documents,
témoins et sites nécessaires, y compris au palais présidentiel, et, contrai-
rement à ce qui a pu être écrit dans certains journaux, ces documents ne
contenaient rien qui accusât les autorités de Djibouti.
   9. Dès lors, force est de se demander quelle conclusion aurait pu être
tirée si Djibouti avait refusé de coopérer en ne donnant pas suite à la pré-
cédente demande de la France tendant à l’exécution de la commission
rogatoire concernant l’affaire ? Non seulement Djibouti aurait-il manifes-
tement manqué à son obligation de coopérer, comme le prévoit le traité,
à la procédure d’information sur la mort de M. Borrel, mais les consé-
quences auraient été pires encore. Il fallait donc considérer que l’objectif
de la demande de Djibouti tendant à ce que sa commission rogatoire soit
exécutée respectait les termes et l’esprit du souhait déclaré par les deux
Parties de coopérer pour découvrir les faits entourant la mort tragique de
Bernard Borrel. Dans ces conditions, l’exécution de la demande de Dji-
bouti ne pouvait pas être regardée comme empêchant la France d’exercer
son droit à ne pas s’acquitter de ses obligations conventionnelles dans
certaines circonstances. En effet, la France elle-même s’est engagée, dans
un communiqué de presse publié le 29 janvier 2005, à ce qu’une copie du
dossier concernant la mort du juge Borrel soit transmise aux autorités
judiciaires de Djibouti afin de permettre aux autorités compétentes de ce
pays de décider s’il existait des motifs d’ouvrir une procédure d’informa-
tion sur le sujet. Après qu’une partie a pris un tel engagement, le fait
d’insister sur le respect par celle-ci de son obligation ne saurait être assi-
milé à celui de lui refuser le droit de s’appuyer sur une clause convention-
nelle permettant de ne pas exécuter une obligation issue d’un traité. Tel
est le cas même lorsque la clause fait référence au droit interne et qu’il est
difficile de déterminer si cette référence porte sur les seuls moyens procé-
duraux d’exécuter l’obligation proprement dite, sans aucun effet sur celle-
ci. Quoi qu’il en soit, une partie à un traité ne saurait invoquer des
dispositions de son droit interne comme une justification de ne pas
s’acquitter de son obligation internationale ; le droit interne n’est pas non
plus prioritaire par rapport à une obligation internationale.
   10. Un signe supplémentaire de l’hésitation de la Cour à s’engager tout
à fait dans l’examen des questions apparaît au paragraphe 119 de l’arrêt,
où il est indiqué que le principe de réciprocité qu’invoque Djibouti à
l’appui de son argument selon lequel il faudrait obliger la France à exé-
cuter la commission rogatoire n’impose pas à la France d’agir de même.
En d’autres termes, la Cour estime que Djibouti ne peut se fonder sur le

                                                                           81

     QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. KOROMA)         255

principe de réciprocité pour demander l’exécution de la commission roga-
toire qu’il a introduite auprès de la France. La Cour ajoute, pour faire
bonne mesure, qu’il n’est prescrit nulle part dans la convention que
l’octroi par un Etat d’une assistance dans un dossier donné impose à
l’autre de faire de même lorsqu’il est sollicité à son tour. Je juge cette
réponse singulière, voire déraisonnable. En général, la réciprocité est l’un
des principes qui fondent les traités bilatéraux, comme la convention de
1986, et qui leur est inhérent. Un Etat qui noue une relation convention-
nelle attend de l’autre partie qu’elle s’acquitte des obligations qui en
découlent. Même lorsqu’il n’est pas exprimé dans l’instrument, ce prin-
cipe, comme celui de la bonne foi ou du pacta sunt servanda, est présumé
fonder le traité. Par conséquent, s’il est indiqué, comme le fait la Cour
dans son arrêt, que Djibouti ne peut se fonder sur le principe de récipro-
cité car le traité ne contient aucune stipulation en ce sens, cela revient à
laisser entendre que de tels principes ne sont pas inhérents aux traités et
qu’il n’y a pas lieu de les prendre en considération aux fins de l’interpréta-
tion et de l’application d’un traité, sauf s’ils sont expressément affirmés
dans celui-ci. Pour être encore plus précis, j’estime qu’en vertu d’un
traité, fût-il un traité d’assistance mutuelle, une partie est toujours tenue
de faire ou de s’abstenir de faire quelque chose à l’égard de l’autre partie.
A ce sujet, et comme je l’ai déjà indiqué, les demandes respectives de la
France et de Djibouti concernant l’exécution de commissions rogatoires
traitaient du même sujet et avaient la même finalité : faciliter la procédure
d’information sur l’assassinat de Bernard Borrel. Il aurait donc fallu exi-
ger des deux Parties qu’elles appuient ce processus, respectant ainsi le but
principal de la convention.
   11. Il devrait donc être évident que, en vertu de la convention, chaque
partie est tenue de prêter assistance à l’autre sur des questions ayant trait
à la coopération judiciaire dans le cadre d’une procédure d’information
en matière pénale. Puisque la France avait pu, aux termes de la conven-
tion de 1986, obtenir la coopération de Djibouti dans la procédure
d’information sur la mort de Bernard Borrel, Djibouti était en droit
d’escompter que la France respecterait, sur la base de la réciprocité, sa
demande tendant à l’exécution de la commission rogatoire relative à ce
décès qu’elle lui avait adressée. Il est par conséquent erroné de conclure,
que ce soit sur la base de principes juridiques ou au vu de l’objet et du but
de la convention, que, puisque le principe de réciprocité n’a pas été
exprimé dans la convention, la France n’avait pas l’obligation réciproque
d’exécuter la commission rogatoire de Djibouti.
   12. Il y a aussi lieu de relever la réponse donnée à Djibouti, qui allé-
guait que les deux convocations à témoigner émises dans l’affaire Borrel
par le juge d’instruction français à l’intention du président de la Répu-
blique de Djibouti les 17 mai 2005 et 14 février 2007 avaient violé l’immu-
nité de juridiction dont bénéficie le chef de l’Etat de Djibouti, et, en
particulier, que la France avait violé son obligation de respecter l’hon-
neur et la dignité du chef de l’Etat lorsque les convocations qui lui
avaient été adressées ont été révélées à l’Agence France-Presse. A propos

                                                                           82

     QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. KOROMA)         256

de ces allégations, la Cour a reconnu que les convocations adressées au
chef de l’Etat de Djibouti le 17 mai 2005 étaient entachées de vices de
procédure et estime que la France aurait dû présenter des excuses à ce
sujet. Mais la Cour a néanmoins décidé que ni les convocations de 2005
ni celle du 14 février 2007 ne constituaient une atteinte à l’honneur ou à
la dignité du président.
   13. La Cour parvient à cette conclusion après avoir noté que l’ar-
ticle 29 de la convention de Vienne sur les relations diplomatiques
et consulaires est nécessairement applicable aux chefs d’Etat. L’article
dispose que
       « La personne de l’agent diplomatique est inviolable. Il ne peut
    être soumis à aucune forme d’arrestation ou de détention. L’Etat
    accréditaire le traite avec le respect qui lui est dû, et prend toutes
    mesures appropriées pour empêcher toute atteinte à sa personne, sa
    liberté et sa dignité. »
   La Cour reconnaît ainsi que le droit international impose aux Etats
d’accueil l’obligation de respecter l’inviolabilité, l’honneur et la dignité
des chefs d’Etat. Par inviolabilité on entend l’immunité contre toute ingé-
rence, que celle-ci se manifeste sous le couvert de la loi, d’un droit ou de
quoi que ce soit d’autre, et l’inviolabilité renvoie à l’obligation expresse
de protection contre une telle ingérence ou contre une simple insulte de la
part de l’Etat d’accueil. Pourtant, la Cour s’est bornée à conclure que, en
« invitant » par télécopie le chef de l’Etat à témoigner et en lui accordant,
sans le consulter, un court délai pour se présenter au bureau du juge
d’instruction, la France n’avait pas agi conformément à la courtoisie due
à un chef d’Etat étranger. Selon moi, les faits reprochés ne concernaient
pas simplement des questions de courtoisie ; il s’agissait de l’obligation
contenue implicitement dans l’inviolabilité et de la nécessité de respecter
l’honneur et la dignité du chef de l’Etat, ainsi que d’assurer son immunité
contre toute forme de procédure juridique, obligation qui a été violée
lorsque les convocations à témoin lui ont été adressées, avec de surcroît
l’aggravation tenant à la révélation d’informations dans la presse. L’inten-
tion était clairement de ne pas montrer le respect qui est dû à un chef de
l’Etat et de violer délibérément sa dignité et son honneur. En consé-
quence, la Cour aurait dû examiner s’il avait été porté atteinte à l’invio-
labilité du chef de l’Etat eu égard au respect auquel il avait droit en sa
qualité ; et si la Cour était parvenue à la conclusion qu’il y avait eu viola-
tion, quelle qu’en fût la forme — vices de forme ou autres —, alors des
excuses, dont elle a estimé qu’elles s’imposaient de la part de la France,
auraient dû figurer dans le dispositif en tant que remède à ladite viola-
tion, sous la forme d’une conclusion.
   14. Les conclusions de la Cour équivalent à des décisions de sa part et
figurent en général dans le dispositif de l’arrêt qui indique sa décision,
lequel dispositif est important pour une partie en ce qu’il montre que la
Cour est parvenue à une décision, que celle-ci a l’autorité de la chose
jugée et que la partie en faveur de laquelle elle est rendue est en droit de

                                                                           83

    QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. KOROMA)     257

la voir appliquée ou exécutée. Il est donc particulièrement important que
la conclusion de la Cour reconnaissant l’existence d’une violation de
l’obligation figure dans le dispositif car celui-ci, dans la structure de
l’arrêt, a une importance juridique propre.

                                         (Signé) Abdul G. KOROMA.




                                                                      84

